Title: From Thomas Jefferson to Edmund Bacon, 19 October 1806
From: Jefferson, Thomas
To: Bacon, Edmund


                        
                            Sir
                            
                            Washington Oct. 19. 06
                        
                        Yours of the 11th. by John is recieved. I should imagine that above & near the New road, and in the
                            clearing you have to make in the river field you would find rail timber enough for the fence down the mountain. should you
                            not however, you must get it where it is most convenient. when you proceed to mend up the  fence which incloses the
                            house & it’s grounds, you will find a great deal of timber ready fallen in that inclosure, which I would wish you to use
                            as far as it will go, before you cut down any more there, as I am unwilling to have a single tree fallen in that inclosure
                            which can be done without. might not the lappings of the trees there be got up for coal wood, & made into a kiln where
                            most convenient? the money for the 3000. lb. fodder shall be sent you tomorrow 3. weeks, that is to say Nov. 10 I think it
                            may be safe to buy 30. barrels of corn more. get what time you can for paiment without a sacrifice. I think you told me
                            you had considerable offers of pork before I came away. it will be best to engage at once. I wish you to provide such a
                            stock of shoats as will make us 2500. lb. of pork the next year. there were 2. small houses to be moved or put up for mr
                            Alexander about which I was either to assist, or to do the whole, I forget which. this must be done whenever he desires
                            it. Mr. Maddox may be furnished with corn or any other necessaries to the amount (with what he has already had) of about
                            60. Dollars desire Stewart to send me immediately, by return of this post, the list of the iron wanting for the mill. two
                            mules will be indispensably necessary for Davy’s cart, when he comes here, as he will have a smart load back; & the cart
                            should be made strong every where. I would not have you stop any property of mr Freeman’s. I do not believe him capable
                            of taking away any thing of mine with–out accounting for it. the ill-will of the negroes to their overseer is always such,
                            & their regard to truth so doubtful as not to justify our suspecting a man of honest character. if mr Freeman has taken
                            any thing of mine, I am sure I shall see it in his account. I pray you to send a person immediately with the two inclosed
                            letters to mr John Walker and mr Micajah Carr. will you be able to buy in the neighborhood as many Irish potatoes as
                            will plant the whole of the North orchard, & what price must you pay? according to your answer I will determine whether
                            it will be better to get them here.
                        I wish you to keep an exact account of all the grain the mill gets that we may be able to know another year
                            for how much we may depend on her. write to me once a fortnight at least to inform me what work is done & what is doing.
                            Accept my best wishes.
                        
                            Th: Jefferson
                            
                        
                    